DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a surgical device, classified in A61B 18/14.
II. Claims 16-22, drawn to a method of vein harvesting, classified in A61B 2017/00778.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of invention I can be used to practice another materially different process such as dissecting, incising, or cauterizing blood vessels and tissues. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Chinh Pham on March 14th, 2022, a provisional election was made without traverse to prosecute the apparatus invention I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 11 is objected to because of the following informalities:  lines 1-2, “the second cutting” should be “the second cutting portion”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  lines 2, “away the first cutting portion” should be “away from the first cutting portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the biasing member", in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 10 will be considered as dependent on claim 9, which introduces the limitation of a biasing member. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Orphanos et al. (US 20160317171 A1) in view of Buelna (US 5, 209,749 A), hereinafter Orphanos in view of Buelna. 
Regarding claim 1, Orphanos discloses a surgical device ([0027]; Figure 1A—element 100) comprising: an elongated body ([0027]; Figure 1A—element 102) terminating in a tip ([0027]; Figure 1A—element 120) at a distal end of the body ([0027]; Figure 1A—element 106); a cutting unit ([0027], [0039], & [0040]; Figure 1A & 3A-3C—element 150) having a first cutting portion ([0039] & [0040]; Figure 3A-3C—element 302) and a second cutting portion ([0039] & [0040]; Figure 3A-3C—element 312) moveable in a longitudinal direction relative to the elongated body toward the distal end ([0040]; , at least one cutting portion being rotatable relative to the other cutting portion circumferentially about the tip ([0040]); 
Orphanos does not disclose a visual cue on the tip to designate a location of at least one cutting portion when it is moved longitudinally over the tip at the distal end of the elongated body.
Buelna teaches a catheter assembly with a cutting element ([Col. 2, lines 55-63]; Figure 1—element 10 & 18) comprising a visual cue ([Col. 3, lines 60-67]; Figure 1—element 22) on the tip ([Col. 3, lines 60-67]; Figure 1—element 12) to designate a location of at least one cutting portion ([Col. 3, lines 60-67]; Figure 1—element 18) when it is moved longitudinally over the tip at the distal end of the elongated body ([Col. 3, lines 60-67]; a user can detect the orientation of the cutting element about its longitudinal axis).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the endoscopic device, as disclosed by Orphanos, to include the teachings of Buelna, as described above, as both references and the claimed invention are directed toward surgical devices with cutter assemblies. As disclosed by Buelna, the radiopaque marker allows  the user to determine the orientation of the cutting element, adjust the position of the cutting element relative to the marker so as to align the cutting element in a desired orientation of incising a body vessel ([Col. 1, line 64 – Col. 2, line 16]), and allows the surgeon to readily align and control the cutting element in the desired direction ([Col. 2, lines 22-31]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the endoscopic device, as disclosed by Orphanos, to include the teachings of Buelna, as such a modification would allow for the cutting element to be oriented in a desired position and allow for the user to determine the position of the cutting element. 
Regarding claim 2, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
	Orphanos further discloses wherein the first cutting portion and the second cutting portion move in the longitudinal direction from a retracted position ([0040]; Figure 3A—cutting portion elements (150, 310, & 312) shown in a retracted position) to an extended position over the tip ([0040]; Figure 3B—cutting portion elements (150, 310, & 312) shown in an extended position).
Regarding claim 3, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Buelna further teaches wherein the visual cue ([Col. 3, line 60 – Col. 4, line 2]; Figure 1—element 22) is at least one of an indentation, protrusion, and marking ([Col. 3, line 60 – Col. 4, line 2]; radiopaque marker). The examiner notes the rest are in the alternative.
Regarding claim 4, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Buelna further teaches wherein the visual cue is at least one of a vertical line ([Col. 4, lines 26-49]; Figure 1 & 2—elements 22, 28, & 30), a horizonal line, an arrow, a dot, and a dotted line. The examiner notes the rest are in the alternative.
Regarding claim 5, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Orphanos further discloses wherein the first cutting portion being rotatable as a blade and the second cutting portion being static as an anvil ([0040]; one cutting portion may be stationary and the other may rotate clockwise and counterclockwise toward the stationary cutting portion).
Regarding claim 6, Orphanos in view of Buelna disclose all of the limitations of claim 5, as described above. 

Buelna further teaches wherein the visual cue indicates where the anvil will extend in the longitudinal direction from the elongated body ([Col 3, line 60 – Col. 4, line 25]; the marker indicated the orientation of the cutting element).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the endoscopic device, as disclosed by Orphanos, to include the teachings of Buelna, as described above, as both references and the claimed invention are directed toward surgical devices with cutter assemblies. As disclosed by Buelna, the radiopaque marker allows  the user to determine the orientation of the cutting element, adjust the position of the cutting element relative to the marker so as to align the cutting element in a desired orientation of incising a body vessel ([Col. 1, line 64 – Col. 2, line 16]), and allows the surgeon to readily align and control the cutting element in the desired direction ([Col. 2, lines 22-31]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the endoscopic device, as disclosed by Orphanos, to include the teachings of Buelna, as such a modification would allow for the cutting element to be oriented in a desired position and allow for the user to determine the position of the cutting element. 
Regarding claim 7, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Buelna further teaches wherein the visual cue is in a field of view of an operator and visualizeable on an electronic display ([Col. 3, lines 60-67]; via fluoroscopic viewing of the markers the user can determine orientation of the cutting element).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the endoscopic device, as disclosed by Orphanos, to include the 
Regarding claim 8, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Buelna further teaches wherein the visual cue is located on one of an internal surface of the tip (Col. 4, lines 50 – Col. 5, line 12]; Figure 1—element 22) or an external surface of the tip. The examiner notes the rest are in the alternative.
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the endoscopic device, as disclosed by Orphanos, to include the further teachings of Buelna, as described above, as both references and the claimed invention are directed toward surgical devices with cutter assemblies. As disclosed by Buelna, the radiopaque marker allows  the user to determine the orientation of the cutting element, adjust the position of the cutting element relative to the marker so as to align the cutting element in a desired orientation of incising a body vessel ([Col. 1, line 64 – Col. 2, line 16]), and allows the surgeon to readily align and control the cutting element in the desired direction ([Col. 2, lines 22-31]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 
Regarding claim 9, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Orphanos further discloses a biasing member ([0054]; Figure 7A—element 605) configured to move the cutting portions from an open position ([0054]; Figure 7B—element “O”)  where the cutting portions are spaced away from one another to a closed position where the cutting portions are in contact with one another ([0054]; Figure 7A—element “C”).
Regarding claim 10, as best understood in view of the 112(b) rejection above, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Orphanos further discloses a rotation control collar ([0050] & [0054]; Figure 7B—element 604) disposed at the proximal end of the elongated body ([0050])  for moving the cutting portions from the closed position to the open position ([0054]; Figure 7B—element “O”), and the biasing member is coupled to the rotation control collar to return the cutting portions to the closed position ([0054]; Figure 7A—element “C”).
Regarding claim 11, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
Orphanos further discloses wherein the first cutting portion and the second cutting ([0041]; Figures 3A-3C—elements 310 & 312) are configured to be energized for sealing, cutting or both of a captured blood vessel therebetween ([0041]).
Regarding claim 12, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
wherein the first cutting portion has a sharpened edge ([0042]; Figures 3A-3C—elements 310 & 312; one of the edge of one cutting portion may be sharpened) and an edge of the second cutting portion facing the sharpened edge of the first cutting portion is flat ([0042]; the opposing edge on the other cutting portion may be leveled/flat so that the sharp edge on the first cutting portion opposes/faces the flat edge on the second cutting portion).
Regarding claim 13, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
Orphanos further discloses wherein the first cutting portion is stationary ([0040]; Figure 3A-3C—element 310) and the second cutting portion is rotatable about the tip away the first cutting portion ([0040] & [0054]; Figures 3A-3C—element 312; one of the cutting portions may be stationary (i.e. element 310) while the other (i.e. element 312) may rotate clockwise and counterclockwise toward the stationary cutting portion).
Regarding claim 14, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
Orphanos further discloses wherein the second cutting portion is bi-directionally rotatable about the tip ([0040]; one of the cutting portions may be stationary (i.e. element 310) while the other (i.e. element 312) may rotate clockwise and counterclockwise toward the stationary cutting portion).
Regarding claim 15, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
Orphanos further discloses wherein the tip ([0047]; Figure 5A & 5B—element 120) includes a stiff transition element ([0047]; Figure 5A & 5B—element 514) having a cut-out ([0047]; Figure 5A—element 512) to permit the cutting portions to extend therethrough ([0047]; Figure 5B—elements 310 & 312).
Conclusion
Accordingly, claims 1-15 are rejected; claims 16-22 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794